Citation Nr: 0105933	
Decision Date: 02/28/01    Archive Date: 03/02/01

DOCKET NO.  97-13 315A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for lumbar 
osteomyelitis.

2.  Entitlement to service connection for a psoas abscess.

3.  Entitlement to an increased evaluation for degenerative 
disc disease of the lumbar and cervical spine, currently 
rated as 10 percent disabling.

4.  Entitlement to a compensable evaluation for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


REMAND

The veteran had active military service from January 1958 to 
July 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Oakland, California.  

A hearing was held in October 2000, in Oakland, California, 
before the undersigned, who is the Board member designated by 
the Chairman to conduct that hearing.  38 U.S.C.A. § 7107(c) 
(West Supp. 2000).  A transcript of the hearing is of record.  
This claim has been advanced on the docket in accordance with 
38 C.F.R. § 20.900 (2000).

The claims folder contains medical evidence that appears to 
draw a connection between the veteran's military service, his 
service-connected degenerative disc disease, a psoas abscess, 
and osteomyelitis.  However, that link is not clearly 
articulated, and is, in fact, contradicted by a January 1996 
opinion that stated that there was no link.  Moreover, in 
August 1995, a doctor noted that such a link could not be 
definitively made.  

The VA must support its medical conclusions on the basis of 
independent medical evidence in the record or through 
adequate quotation from recognized treatises; it may not rely 
on its own unsubstantiated medical judgment to reject expert 
medical evidence in the record, but may reject a claimant's 
medical evidence only on the basis of other such independent 
medical evidence.  See Thurber v. Brown, 5 Vet. App. 119, 122 
(1993); Hatlestad v. Derwinski, 3 Vet. App. 213, 217 (1992) 
(Hatlestad II); Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  "If the medical evidence of record is insufficient, 
or, in the opinion of the Board, of doubtful weight or 
credibility, the Board is always free to supplement the 
record by seeking an advisory opinion [or] ordering a medical 
examination".  Colvin, supra; see Hatlestad II and Thurber, 
both supra; see also 38 U.S.C.A. § 7109 (West 1991); 38 
C.F.R. § 20.901(a), (d) (2000).  Because there is a conflict 
in the medical evidence, the claim must be remanded for the 
purpose of obtaining an opinion concerning whether there is 
any nexus between the veteran's service, his service-
connected back disability, a psoas abscess, and 
osteomyelitis.  

The record reveals that the veteran underwent audiological 
examinations in January 1995 and December 1998.  A hearing 
aid examination was accomplished in June 2000.  The hearing 
aid evaluation was not adequate for rating purposes, but an 
audiology note that same date indicates that the veteran's 
hearing loss was increased in degree from the December 1998 
examination.  The audiologist did not indicate that the 
veteran's hearing loss was then compensable in degree, which 
would be a rating function, but that notation, and the 
audiology report that is inadequate for rating purposes, 
raises the question of whether the veteran's hearing loss 
should now be evaluated at a higher level.  Accordingly, he 
should be accorded a new audiological evaluation. 

Accordingly, this case is REMANDED for the following actions:

1.  In undertaking development action 
herein, assure compliance with the notice 
and assistance provisions of the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified at 38 
U.S.C. §5103A).

2.  Request that the veteran provide a 
list of those (VA, Government, and 
private medical providers) who have 
treated him for any back disorder since 
1982 to the present, including names, 
addresses, and approximate dates of 
treatment.  Ask him to provide an 
appropriate release for each provider 
other than VA.  Request all private 
treatment records that have not been 
obtained and included already in the 
file, and associate them with the claims 
folder.  Obtain all VA or Government 
treatment records of which the veteran 
provides notice, and which have not been 
already obtained and included in the 
claims folder, and associate them with 
the file.  If any records received 
duplicate those already of record, note 
the claims file.

With respect to any VA records, all 
records maintained are to be requested, 
to include those maintained in paper form 
and those maintained electronically 
(e.g., in computer files) or on 
microfiche.  Associate all records 
received with the claims file.

If any private treatment is reported and 
the records are not obtained, the veteran 
and his representative should be told of 
the negative results and of the veteran's 
ultimate responsibility to provide the 
records.  38 C.F.R. § 3.159 (2000).

3.  Schedule the veteran for VA 
examinations of the back by an 
orthopedist and an infectious disease 
specialist.  The examiners should be 
provided a copy of this remand together 
with the veteran's entire claims folder, 
and each examiner is asked to indicate 
that he or she has reviewed the claims 
folder.  All necessary tests should be 
conducted, and the examiners should 
review the results of any testing prior 
to completion of the report.  If 
additional evaluation by any other 
specialist is medically necessary, such 
evaluation is to be accomplished.

The orthopedic examiner is asked to 
address the functional impairment and 
symptomatic manifestations of the 
veteran's service-connected degenerative 
disc disease of the lumbar and cervical 
spine.  Any limitation of motion or 
interference with function should be 
identified, and the examiner is asked to 
address whether additional functional 
limitation is likely to result with use 
or during flare-ups, and, if so, to 
quantify the frequency and severity of 
such additional limitation.  Factors to 
be considered are pain on movement, 
excess fatigability, weakness, less than 
normal movement, more than normal 
movement, and weakened movement.   See 
DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The infectious disease specialist should 
provide answers to the following:

a.  Is the type of bacterial infection 
that caused the veteran's psoas abscess 
and lumbar osteomyelitis the type that 
can lie dormant or undetectable for more 
than ten years before it causes those 
conditions?  

b.  Is it at least as likely as not that 
either condition, the psoas abscess and 
lumbar osteomyelitis, is attributable to 
a bacterial infection that occurred in 
military service?

c.  Is it as least as likely as not that 
either condition, the psoas abscess and 
lumbar osteomyelitis, was caused by the 
veteran's service-connected degenerative 
disease?

d.  How would such an infection be first 
manifest, and is there any evidence of 
such manifestation in the veteran's 
service medical records? 

The examiners must provide a 
comprehensive report including complete 
rationales for all conclusions reached.  
If further testing or examination by 
other specialists is determined to be 
warranted in order to evaluate any 
condition in issue, such testing or 
examination is to be accomplished.

4.  Schedule the veteran for a VA 
audiological evaluation adequate for 
rating purposes.

5.  Review the claims folder and ensure 
that all of the foregoing development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the examination reports.  
If the requested examinations do not 
include fully detailed descriptions of 
pathology and all test reports, special 
studies or adequate responses to the 
specific opinions requested, the reports 
must be returned for corrective action.  
38 C.F.R. § 4.2 (2000); see also Stegall 
v. West, 11 Vet. App. 268 (1998).

Following completion of the requested development, the 
veteran's claim should be readjudicated.  If the decision 
remains unfavorable, the veteran and his accredited 
representative should be given a supplemental statement of 
the case and allowed sufficient time for a response.  
Thereafter, the claim should be returned to the Board for 
further consideration.  No action is required of the veteran 
until he is contacted by the regional office.  The purpose of 
this REMAND is to ensure due process and to obtain additional 
clarifying evidence.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

